

115 HJ 90 IH: Proposing an amendment to the Constitution of the United States to clarify the authority of Congress and the States to regulate the expenditure of funds for political activity by corporations.
U.S. House of Representatives
2017-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 90IN THE HOUSE OF REPRESENTATIVESMarch 16, 2017Ms. Shea-Porter (for herself, Mr. Beyer, Mr. Garamendi, Mr. Hastings, Mr. Raskin, Mr. Welch, and Mr. Soto) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to clarify the authority of
			 Congress and the States to regulate the expenditure of funds for political
			 activity by corporations.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:
			
				 —
 1.Nothing in this Constitution shall prohibit Congress and the States from imposing content-neutral regulations and restrictions on the expenditure of funds for political activity by any corporation, limited liability company, or other corporate entity, including but not limited to contributions in support of, or in opposition to, a candidate for public office.
 2.Nothing contained in this Article shall be construed to abridge the freedom of the press. . 